In petition for rehearing pursuant to our opinion and judgment filed herein on January 17th, 1939, counsel representing the appellee insists that because of the provision contained in Section 6 of Chapter 17460, Acts 1935 —
"Section 6. In all cases in which foreclosure shall have been filed and in all cases in which foreclosure shall have been authorized by the County Commissioners but not actually filed, the complainant shall be entitled to recover a reasonable attorney's fee not to exceed twenty-five dollars ($25.00) and ten per cent (10%) of the amount found to be due to be fixed by the Court.
"In fixing the fee of the Attorney the court shall take into consideration the use which the complainant has made *Page 183 
of the privilege herein given of including in one suit more than one certificate and if the Court shall be of the opinion that there has been unnecessary separation of causes of action on the same or different parcels of land which might have been joined in one action it shall not allow or fix an attorney's fee greater than would have been allowed if the actions had been combined." — and because we said in our opinion, supra: "There is no authority for the recovery of costs or attorney's fees in such cases as this," it is of manifest interest to the State that we adjudicate the question of the constitutionality of Chapter 17460, supra.
The title of the Act is:
"An Act Relating to and Concerning Taxation and Providing for the Foreclosure in Equity of Tax Sale Certificates and Deeds and Procedure in Such Cases in Which Said Tax Sale Certificates and Deeds Have Been Issued to the Treasurer of the State of Florida and Providing for Procedure in Such Cases in Counties Having a Population of not Less Than 180,000 Nor More Than 200,000, According to Any Federal or State Census Heretofore or Hereafter Taken."
Section 1 of the Act is:
"Section 1. In all counties of the State of Florida having a population of not less than 180,000 nor more than 200,000, according to any Federal or State census heretofore or hereafter taken, in all cases in which a certificate of tax sale or a tax deed, whether heretofore or hereafter issued to the Treasurer of the State of Florida, the State of Florida is hereby authorized on and after the passage of this Act to file a bill in chancery to foreclose the lien of such certificate or deed and the practice, pleading and procedure for foreclosure of mortgages on real estate, except as herein otherwise provided and except that *Page 184 
no personal judgment shall be given. No suit shall be brought on any tax sale certificate until after expiration of two years from the date of the certificate."
It is clear that unless the Act is a general Act it violates the provisions of Section 20 of Article III of our Constitution. The Act is purely a special and local Act because the basis for the attempted classification finds no reasonable justification in connection with the subject matter of the Act. The contents of the Act clearly indicate that it was intended to apply to only one County in the State. See State, ex rel., v. Sheppard, 84 Fla. 206,  93 So. 667.
The Act must be held void, for the reasons stated.
Petition for rehearing denied.
TERRELL, C.J., and BUFORD and THOMAS, J.J., concur.
CHAPMAN, J., concurs in the opinion and judgment.